Decoration lester Suances 1A cod fe eb

 

Te Terence Wsces 33445 -010 of Suued Macc
Gad \eosa OGe.. Qo Solemn Salemc AePase cad Stete
Sno ENE YorAS os SS Aeducudica 1s sore Correct:
aoe ComnP\ eke ko Moe \oess WA Versoncn\ Aa -
-\e dae,

 

NEA ee Aaa Aor ok Orrcoee Pore UF,
oMacer acd Ro deco emPl\ou <e Cs Kederca\ -
Wicdical Ceares, Vesteas \lause Ants} ox “ne
ODO 2 Srosea Ace CAA QL Was Specia\ Reusson
VAX DXtes

 

2) OMaces ocd Sook Xv OC \avanse lt yr \aaceuSS
Ae i\acans: LO COE ANC: Lark Ce\\ \While $e \alas
mA INS SEL SOO A encod, ~

 

ZB) odicec Vox a VCO. Seles aN errs YurQoe Ss. ‘4
Ac CNeaccuces secant VOSA OD C sma SO0X, Weak Whew
\eogAsy Pas nase cd ond ogprsdnaoc ers

 

NS aye VC AN Ae ocae Col \\ece. LSssucd to \Nion
‘oy neds yk IN ON Ak Mreccvace. MOO CeO ucss 4-C
\ncmoe AANose end. nad. Seccdoras Vlas wed Vaden,
ENCANA OANA \Xerd ouc- &

 

 

 

 

D Vonhaue oF Yauye CV

 

 
SY Qnese. Crdioas dor Odksces Nock \ \Nas PB “des wy os

vos ta SD ae ran sues CLONCE Ss siee_s08 Sconce.
Vo. eA BA Tate VateaS Ao edece atS
aregghct vex Qtr eoacace, onc \ Woecrxe 0 Ai Meron x

It oreadizal > 34 C ee ecSi ona kei, x el se
xo Comma Vudehg Auxies oN wodeorork oni dica\ SEse

doen,

 

 

 

artes Seawks Dwr ea \nerern Of¢ TYeure.  wrrr\zke oon
( eccees So unc Nnes a wien Wee Sone’ ono e dag aces
ecd\ Ss RR Eye Vases he FG udade Zk SCAG

 

 

<5. SO ads oO Our \Vece rt? MA\Sa0S
EN To \Z

Emre. Devens “

<< Oo AAA
Pree Wha OMT

 

 

 

 

 

 

 

 
